Citation Nr: 1227062	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic sweating of both hands, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to August 2006.  He had confirmed service in Iraq, during the Persian Gulf War, from December 2005 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2011, the Board denied a service-connection claim for a right ankle disability and remanded the service-connection claim for sweating of both hands to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In February 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is no competent and credible evidence the Veteran has a chronic disability to account for his sweating of both hands; or that any such disability had its onset in service or is related to his active military service, including as due to in-service exposure to toxic fuels and benzene.

2.  He has not manifested an undiagnosed illness or medically unexplained chronic multi-symptom illness during active duty in the Persian Gulf War or since service.


CONCLUSION OF LAW

Chronic sweating of both hands was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)(i), effective Dec. 29, 2011)







								[Continued on Next Page)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Before addressing the merits of the issues decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in July 2008, of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records and service personnel records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board remanded this claim in January 2011 for the AMC to obtain a VA examination and medical opinion on the nature and etiology of his claimed disability, in accordance with the principles of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the AMC arranged for a pertinent VA examination in March 2011, and again in June 2011, but the Veteran failed to report for his scheduled examination.  There is documentation in the file that the RO attempted to contact the Veteran at his known phone numbers and addresses of record, but he simply could not be reached.  But as the Court held in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  For VA purposes, "notice" means written notice sent to a claimant at his or her most recent address of record.  38 C.F.R. 3.1(q) (2011).  The presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

When the Veteran does not appear for a scheduled examination in conjunction with an original claim for service connection, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Thus, the Board proceeds with adjudication of the issue on the available record.  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran contends he suffers from chronic sweating of both hands because he was exposed to benzene, from working with petroleum products during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established for Persian Gulf War Veterans who exhibit objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1);  See also 76 Fed. Reg. 81834  (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)(i), effective Dec. 29, 2011) (replacing "December 31, 2011" with "December 31, 2016").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board has considered whether the Veteran is entitled to service connection for his claim on a presumptive basis as a Persian Gulf Veteran.  He clearly displays signs or symptoms involving the skin (see 38 C.F.R. § 3.317(b)), so this could theoretically be the basis for a establishing a medically unexplained chronic multi-symptom illness that has become manifest.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Because the Veteran failed to report for his scheduled VA examinations in March and June 2011, the Board must rate the service-connection claim on the evidence of record.  38 C.F.R. § 3.655(b).  So, there is no competent medical evidence on whether he actually manifests an undiagnosed illness or medically unexplained chronic multi-symptom illness.

Addressing his main contention, though, there is no evidence of in-service incurrence of any chronic sweaty hands disability.  His service treatment records are unremarkable for any treatment or diagnoses of any such disability, let alone as due to in-service exposure to toxic fuels and benzene.  His December 2004 enlistment examination showed no complaints or noted diagnoses of skin diseases or other indications of a chronic sweating disorder.  

However, on a July 2006 Post-Deployment Health Assessment, the Veteran reported that he had a combat specialty of Aircraft Refueler, and he often had exposure to vehicle exhaust fumes and JP-8 fuel, as well as occasional exposure to paint.  The service clinician remarked that the "soldier is a refueler [who] is exposed to loud noises, exhaust fumes and other fuels on a daily basis."  

Moreover, on review of his service personnel records, the Board notes that the Veteran's DD Form 214 shows a military occupational specialty (MOS) of petroleum supply specialist for the U.S. Army during the Persian Gulf War.  He also had confirmed service in Iraq from December 2005 to August 2006, in a designated imminent danger pay area.  In the absence of any contravening evidence, the Board will concede that it is reasonable to presume that the Veteran was exposed to vehicle exhaust fumes, JP-8 jet fuel during his service, and possibly benzene, as alleged.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Nonetheless, the level of exposure to these various chemicals is unclear and has not been verified.  

This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  
Fundamental to the claim is that the Veteran first has to establish he has a chronic disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, there is no competent and credible lay or medical evidence showing that the Veteran presently suffers from a chronic disability manifested by sweating of both hands.  



The Board notes hyperhidrosis is among the conditions which may include sweating as a primary manifestation and points out that VA has recognized this as a disabling condition for compensation purposes.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Code 7832 (2011).  Notably, there is no such diagnosis of record here.  

Here, the claims file does not contain any medical record that would establish a chronic sweating disability involving his hands.  Absent such evidence, service connection is not possible because there is no present condition to attribute to his military service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  The overall medical evidence weighs against the possibility that he presently has, especially since the filing of the claim, a chronic sweating disability of hands.  The VA examiner's medical findings of record establish this fact.

Conceding exposure to toxic chemicals, as discussed above, there is also no competent evidence of record that this non-existent chronic sweating disability is attributable to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Further, the Veteran's lay statements fail to support his claim.  The Board acknowledges that the Veteran is competent to have experienced sweating symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  Still, if he were to assert continuity of symptomatology since service, he is not competent to ascribe these symptoms to a particular diagnosis (i.e., hyperhidrosis) or attribute a current disability to in-service chemical exposure.  Certain disabilities, including a chronic disability involving sweating of both hands, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  The Board finds he is not competent to self-diagnose any chronic sweating disability, particularly with regards to attributing his history of sweating symptoms to in-service chemical exposure.  

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, especially establishing that he has a chronic disability involving sweating of both hands, there is no need to also consider the credibility of his lay statements, even though this, too, affects its ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


								[Continued on Next Page]
ORDER

The claim for service connection for chronic sweating of both hands is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


